DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
Response to Amendment
The reply filed on 12/22/2020 cancelled claim 7, and amended claim 1. Claims 1, and 3-6 are currently pending herein.
Allowable Subject Matter
Claims 1, and 3-6, are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A collapsible cart, comprising: a first frame member having an elongated first handle unit, a connecting unit extending from a rear end of the handle unit, and a first supporting unit pivotally connecting to the connecting unit to form an X-shaped structure at a center portion of both the supporting unit and the connecting unit; a second frame member having an elongated second wherein the center unit has four openings to pivotally engage with the base connecting bars to position on a plane surface that is parallel to the bottom surface of the base member when the cart is in a fully open status, and the cart starts to collapse when the center unit is pushed down to disengage with the base connecting bars, wherein a receiving space is defined by the front spacing member, the rear spacing member, the first frame member and the second frame member when the collapsible cart is fully open; and a fabric is disposed into the receiving space and the fabric is attached to the first frame member and the second frame member respectively, and wherein the fabric forms an inclined top opening and two wedge-shaped surfaces, one on the X-shaped structure of the first frame member, and the other on the X-shaped structure of the second frame member
The prior art discloses similar examples of collapsible carts (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JAMES M DOLAK/Primary Examiner, Art Unit 3618